DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
The amendments and arguments filed 4/28/22 are acknowledged. Claims 4-7, 14 and 26-37, are cancelled. Claims 1-2, 9, 10, 12, and 38-40 are amended. New claims 44-51 are added. Claims 1-3, 8-13, 15-25, and 38-51 are pending. Claims 42 and 43 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claim 16 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/15/20.
Claims 1-3, 8-13, 15, 17-25, 38-41, and 44-51 are currently under consideration for patentability under 37 CFR 1.104.

Information Disclosure Statement
The information disclosure statement filed on 5/26/22 has been considered.  A signed copy is enclosed. The references lined through were not considered because the references were not provided by Applicant. 
Notably, the disclosure statement filed lists a Search Report. The listing of the references cited in a Search Report itself is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, "the list ... must be submitted on a separate paper." Therefore, the references cited in the Search Report have not been considered. Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all "statement" requirements of 37 CFR 1.97(e). See MPEP § 609.05(a). 
Note: If copies of the individual references cited on the Search Report are also cited separately on the IDS (and these references have not been lined-through) they have been considered. 
	
Objections Withdrawn
The objection to claims 2 and 12 because of the following informalities:  the term “SEQ ID NO." contains an inappropriate period is withdrawn in light of applicant’s amendments thereto. 

Claim Rejections Withdrawn
The rejection of claim 38 under 35 U.S.C. 101 and Section 33(a) of the America Invents Act reads is withdrawn in light of applicant’s amendments thereto. 

Claim Rejections Maintained
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The rejection of claims 1-3, 8-13, 15, 17-25, 38-41, and 44-51 under 35 U.S.C. 112, first paragraph, containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention is maintained. The rejection of claims 4-7 and 14 is rendered moot.
Claim 1 is directed to a conjugate, comprising an arginine deiminase (ADI) of SEQ ID NO: 9, 37, 38, 50, or 57-58 or an ADI that is at least 95% identical to these sequences, that is covalently linked to a TRAIL ligand, where the conjugate has increased biological activity relative to the ADI alone and/or the TRAIL alone.
Claim 2 is directed to the conjugate of claim 1, wherein the TRAIL comprises a polypeptide at least 90%, 95%, 96%, 97%, 98%, or 99% identical to SEQ ID NO:69 or 70.
Claim 3 is directed to the conjugate of claim 1, wherein the ADI is a hexameric ADI polypeptide. 
Claim 8 is directed to the conjugate of any one of the preceding, wherein the TRAIL is a trimeric or homotrimeric polypeptide.
Claim 9 is directed to the conjugate of claim 1, wherein the ADI and the TRAIL are separated by a linker, optionally a physiologically-stable linker.
Claim 10 is directed to the conjugate of claim 9, wherein the linker is a peptide linker, optionally a flexible peptide linker or a rigid peptide linker.
Claim 11 is directed to the conjugate of claim 10, wherein the peptide linker is about 1-100 amino acids in length.
Claim 12 is directed to the conjugate of claim 10, wherein the linker is defined according to one of the species in the claim. 
Claim 13 is directed to the conjugate of claim 1, wherein the conjugate is a fusion polypeptide.
Claim 14 is directed to the conjugate of claim 13, wherein the ADI is fused to the N-terminus of the TNF superfamily ligand, optionally separated by a linker.
Claim 15 is directed to the conjugate of claim 13, wherein the ADI is fused to the C-terminus of TRAIL, optionally separated by a linker.
Claim 17 is directed to the conjugate of claim 1, which is a conjugate comprising an arginine deiminase (ADI) that is covalently linked to a tumor necrosis factor (TNF) superfamily ligand, wherein the conjugate has improved pharmacokinetic, physical, and/or biological properties relative to the ADI alone and/or the TRAIL alone, optionally selected from one or more of increased stability, increased serum half-life, increased bioavailability, increased biological activity, increased exposure, and decreased clearance.
Claims 18 and 19 are directed to the conjugate of claim 17, wherein the conjugate has increased stability and/or serum half-life (claim 18) or increased biological activity (claim 18) relative to the ADI alone and/or the TRAIL alone.
Claims 20-22 are directed to the conjugate of claim 19, wherein the biological activity is induction of cell death or apoptosis in cancer cells, which is optionally increased synergistically relative to the ADI alone and/to the TRAIL alone, and wherein the cancer cells are ADI-sensitive cells or ADI-non-sensitive cells.
Claim 23 is directed to the conjugate of claim 19, wherein the ADI increases the ability of the TRAIL to induce cell death or apoptosis in cancer cells, optionally by about at least about 10, 20, 30, 40, 50, 60, 70, 80, 90, 100, 200, 300, 400, 500, 600, 700, 800, 900, or 1000% relative to the TNF super family member alone.
Claim 24 is directed to the conjugate of claim 23, wherein the ADI upregulates expression of Death Receptor 5 (DR5) on the cancer cells.
Claim 25 wherein the ADI is covalently linked to at least one PEG, optionally wherein the TRAIL is not bonded to a PEG molecule. 
Claim 38 is directed to an isolated polynucleotide which encodes a conjugate of claim 1, wherein the conjugate is a fusion protein, or an expression vector that comprises the isolated polynucleotide, or a host cell that comprises the isolated polynucleotide or the expression vector.
Claim 39 is directed to a therapeutic composition, comprising a conjugate of claim 1 and a pharmaceutically-acceptable carrier or excipient.
Claim 40 is directed to the therapeutic composition of claim 39, wherein the conjugate forms a hexameric complex. 
Claim 41 is directed to the therapeutic composition of claim 39, wherein the conjugate is at least about 95% pure, and wherein the composition is substantially endotoxin free. 
Claim 44 is directed to the conjugate of claim 9, wherein the linker is a physiologically stable linker. 
Claim 45 is directed to the conjugate of claim 10 where the peptide linker was a flexible or rigid peptide linker. 
Claims 46-48 are directed to specific biological properties or activities for the conjugate of claims 17-20, respectively. 
Claims 49-50 lists the type of cancer cells. 
Claim 51 is directed to the therapeutic composition of claim 40, wherein the hexameric complex of six ADI-TRAIL and/or TRAIL-ADI conjugates is a fusion protein. 
	The instant claims recite a broad genus which comprises an ADI covalently liked to a TRAIL molecule.  The specification describes fusion proteins comprising ADI and the TNF superfamily ligand member TRAIL (Tables E3 and E4), wherein these species of fusions exhibit ADI activity and TRAIL-mediated caspase 3/7 induction and apoptosis (Figures 6-15; Table E5).  The specification does not describe any other ADI-TNF superfamily ligand fusion. It is noted that the ADI proteins have 401 amino acids, and the two named species of TRAIL polypeptides have 168 and 281 amino acids. With up to 5% variation, this amounts to up to 20 amino acid variation in the ADI, and 8 or 14 amino acids variation in the TRAIL molecules. There are also other TRAIL molecules encompassed that are not named by SEQ ID NO, for which variation may be even greater. This means that at minimum up to 28 amino acids can be varied in a fusion protein. Just considering the possibility of variation at 28 amino acid sites within the encompassed genus (and not any number less than 28 substitutions) results in millions of possible polypeptides. 
The relevant art also describes an ADI-TRAIL fusion protein in which ADI from Mycoplasma arginini was fused to the C-terminus of amino acids 121-281 of TRAIL (see ‘283 publication at Example 12, paragraphs 0265-0267; Fig. 3).  The relevant art does not appear to describe any other ADI-TRAIL.
The fusion proteins are required to have specific functions, including the activity of an arginine deiminase, the activity of TRAIL, and additional activities from the fusion of the two. These additional activities include increased biological activity of the fusion compared to each molecule of the fusion when alone, the ability to form trimeric or hexameric complexes, activities such as increased stability, increased serum half-life, increased bioavailability, increased biological activity, increased exposure, and decreased clearance, and these activities can be increased compared to the ADI or TRAIL alone. The biological activity can also include induction of cell death or apoptosis in cancer cells, which is optionally increased synergistically relative to the ADI alone and/or the TRAIL alone. The ADI fusion also must be able to increase the ability of the TRAIL to induce cell death or apoptosis in cancer cells. The composition must also be less than about 5% aggregated, and the composition may be substantially endotoxin-free. 
To provide adequate written description and evidence of possession of a claimed genus, the specification must disclose a sufficient number of representative species, and/or provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.
In the instant case, the specification has described a limited number of ADI-TRAIL fusion protein species, but has not described the full breadth of the species which make up the large genus of ADI-TRAIL fusions.  The description of a few ADI-TRAIL fusion proteins is not sufficient to adequately describe the entire genus encompassed by the claims in such a way as to convey to one of one skilled in the relevant art that Applicants had actual possession of the entire as of the filing date of the instant invention.  Furthermore, the specification has not described any other members of the genus in terms of required structures, or any correlation between structure and a desired function. The species named are also not representative of a genus comprising millions of polypeptides, which means that one of skill in the art could not immediately envisage the members of the genus that would possess the required functions. Therefore, although the specification and relevant art has provided an adequate description for a few species of ADI-TRAIL fusion proteins, the specification lacks adequate description of the full breadth of the genus in terms of structure, structure-function correlation, representative species, or actual reduction to practice, that would convey to one skilled in the relevant art that Applicants had possession of the full genus as of the filing date of the instant invention.
With the exception of SEQ ID NO:9, 37, 38, 50, and 57-70, the skilled artisan cannot envision the detailed chemical structure of the encompassed polypeptides, regardless of the complexity or simplicity of the method of isolation.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it. The nucleic acid and/or protein itself is required. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. In Fiddes v. Baird, 30 USPQ2d 1481, 1483, claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class. The specification provided only the bovine sequence.
With respect to the limitations of claims 17-24 and 46-48, it is noted that these claims require specific functional properties or characteristics of the claimed conjugates.  Specifically, the claims require that the ADI-TRAIL conjugates exhibit increased pharmacokinetics and biological activity relative to the ADI alone and/or the TRAIL alone.  As discussed above, the specification has described a limited number of ADI-TRAIL fusion proteins, although Table E4 shows that these specifically described ADI-TRAIL fusions exhibit ADI biological activity that is increased compared to ADI alone.  Similarly, Figures 6-15 show that specific species of ADI-TRAIL fusions stimulate caspase 3/7 activity and apoptosis induction in a variety of cancer cell lines that is increased compared to TRAIL alone. Therefore, only the specifically defined fusions in the specification, which are named by SEQ ID NO: in the claims, are described. 
As discussed above, the specification and relevant art have only described a limited number of ADI-TRAIL fusions, and there is no description in the art of ADI-TRAIL fusion structure that correlates with the basic protein functionality that is required in the claims, much less description of fusions that exhibit increased pharmacokinetic and/or biological activity compared to either the ADI or TRAIL alone.  The specification teaches that stimulation of tumor cells with ADI upregulates expression of death receptor 5 (DR5, see Example 2), and Table T1 teaches that DR5 is the ligand for TRAIL.  The relevant art teaches that combined administration of ADI and TRAIL resulted in enhanced apoptosis and accelerated cell death in melanoma cell lines (You et al, Mol. Cell. Biochem., 2013, 374(0):181-190). The relevant art also teaches that ADI increased apoptosis via increased caspase 3 cleavage, and this effect was profoundly increased by co-administration of ADI with TRAIL (Wangpaichitr et al, Anticancer Res., 2014, 34:6991-7000).  
Therefore, even if one skilled in the relevant art could conceive of fusions comprising ADI and TRAIL, there would be no expectation of increased biological activity resulting from such fusions because the specification and relevant art does not teach or suggest the types of variations that would result in a conjugate with increased biological activity as compared to the ADI or TRAIL alone. This would require one of skill in the art to engage in experimentation to discover the relevant structure/function correlation. If experimentation is required to define the genus, the genus is not adequately described. 
Furthermore, claims 18, 19, and 23 recite limitations which specify that the stability and/or serum half-life (claim 18), biological activity (claim 19) and ability to induce cell death or apoptosis in cancer cells (claim 23) is increased by at least about 10, 20, 30, 40, 50, 60, 70, 80, 90, 100, 200, 300, 400, 500, 600, 700, 800, 900, or 1000% relative to the ADI alone and/or the TRAIL alone.  Table E4 describes a limited number of ADI-TRAIL fusions which exhibit increased ADI enzymatic activity as compared to ADI alone, but only 3 of these ADI-TRAIL fusions exhibit more than 2-fold greater activity than ADI alone, with a 15.8-fold increase being the highest increased activity.  Tables 6-15 also present data which shows increased apoptosis and caspase induction by ADI-TRAIL fusions as compared to ADI or TRAIL alone, but the increases seen in these figures appear to be 2 to 5-fold increases, rather than 10 to 1000-fold increases.  There is no description of any ADI-TRAIL fusion that exhibits up to a 1000% increase in biological activity, or a 1000% increase in increased stability, serum half-life, bioavailability, or exposure, or decreased clearance. Therefore, identifying the fusion proteins that possess the required functionality within the claimed genus would be unpredictable. 
Thus, the specification and relevant art has adequately described only the ADI-TRAIL fusion proteins containing the specifically defined sequences that are named by SEQ ID NO, but not the full genus of claimed ADI-TRAIL fusions, wherein said ADI-TRAIL fusions have biological ADI and TRAIL activity, exhibit approximately 2 to 5-fold increased biological activity and pharmacokinetic parameters as compared to ADI or TRAIL alone.  There is not adequate description of the full scope of the very broad encompassed genus of fusion proteins, or any description of an ADI-TNF superfamily ligand member fusion (including TRAIL) that exhibits pharmacokinetic parameters and/or biological activity that is increased by about 20, 30, 40, 50, 60, 70, 80, 90, 100, 200, 300, 400, 500, 600, 700, 800, 900, or 1000% relative to ADI alone and/or TRAIL alone.

Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116). As discussed above, neither the specification nor the relevant art has described the genus of conjugates comprising ADI and TRAIL, and has not described any species which exhibits increased pharmacokinetic parameters and/or biological activity that is at least about 20, 30, 40, 50, 60, 70, 80, 90, 100, 200, 300, 400, 500, 600, 700, 800, 900, or 1000% relative to ADI alone and/or the TRAIL alone.
Conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence.
Therefore, only ADI-TRAIL fusions that exhibit up to a 16% increase in biological activity relative to ADI and/or TRAIL alone, but not the full breadth of the claims, meets the written description provision of 35 U.S.C. §112, first paragraph. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

Applicant’s Arguments
Applicant argues:
1. Applicant has amended the claims to recite a genus of conjugates comprising ADI and TRAIL, which are supported by the specification, and have been suggested by the examiner as encompassing an adequately described genus. 
2. Applicant argues that in view of the sequence identity language of the claims, one of skill in the art would be able to readily identify the encompassed sequences by comparing a given sequence to the recites sequences. Those skilled in the art would expect members of the genus to have similar properties because of the high degree of structural similarity required. They would therefore share a significant degree of common structure that would retain the desired function. Therefore, Applicant was in possession of the entire claimed genus. 

Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
1. The rejection has been amended to address the issue of written description for the claimed genus, including the amendments that have been introduced to narrow the species to ADI-TRAIL fusions. This Office Action has been made non-final to give Applicant an opportunity to respond to the new grounds of rejection.
2. The Examiner agrees that one of skill in the art could identify proteins that are 95% identical to another protein using available software. The issue is that the claims require a specific function for the claimed polypeptide conjugates.  Applicant has not demonstrated possession of the sub-genus of polypeptides that would meet this required function. There are millions of possible polypeptides encompassed by the instant claims. To give a specific example, the ADI species of SEQ ID NO:9 has 400 amino acids and the TRAIL polypeptide species of SEQ ID NO:69 has 281 amino acids. These proteins can have up to 20 and 14 variable amino acids, respectively, meaning that the conjugate can vary by up to 34 amino acids. This produces more than 4 x 1013 protein species. It is important to note that any number of variations up to 20 and 14 for the protein are also possible, and there are several other proteins that also can have similar ranges on the total alterations in amino acids. This means that there are billions of possible protein species that are encompassed by the instant claims. There are two problems with the claimed genus. First, Applicant has not provided sufficient structure to correlate to the required functions. The alteration of even a single amino acid in a critical activity site can destroy the function of a protein. Given the billions of possible proteins that must have the specific functions, one of skill in the art would not conclude that Applicant had possession of the functional sub-genus based on the specifically enumerated embodiments. Second, the enumerated examples proteins do not provide sufficient representative species for the vast breadth of the claimed conjugate genus. It is recommended that Applicant consider removing all functional language from the claims.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The rejection of claims 17-24 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is maintained. The rejection of claims 1-3, 8-13, 15, 25, and 38-41 is withdrawn in light of applicant’s amendments thereto. 
Claim 17 recites the phrase “physical, and/or biological properties relative to the ADI alone and/or the TRAIL alone, optionally selected from one or more of increased stability, increased serum half-life, increased bioavailability, increased biological activity, increased exposure, and decreased clearance”. According to MPEP 2173.05(h), the phrase “optionally” can be indefinite where the list of potential alternatives can vary and ambiguity arises. Here, there is ambiguity since both a broad limitation “physical and/or biological properties” and a narrow limitation “one or more of increased stability, increased serum half-life, increased bioavailability, increased biological activity, increased exposure, and decreased clearance” are recited. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The alternatives are both linkers, the question is whether the broader limitation or the narrower limitation is required to meet the limitations of the claims. 
Claim 19 recites the limitation "the TNF superfamily ligand".  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the phrase “increased biological activity relative to the ADI alone and/or the TRAIL alone, optionally wherein the biological activity is increased synergistically relative to the ADI and/or the TNF superfamily ligand alone”. According to MPEP 2173.05(h), the phrase “optionally” can be indefinite where the list of potential alternatives can vary and ambiguity arises. Here, there is ambiguity since both a broad limitation “increased biological properties” and a narrow limitation “the biological activity is increased synergistically relative to the ADI and/or the TNF superfamily ligand” are recited. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The alternatives are both linkers, the question is whether the broader limitation or the narrower limitation is required to meet the limitations of the claims. 
Claim 20 recites the phrase “biological activity is induction of cell death or apoptosis in cancer cells, which is optionally increased synergistically relative to the ADI alone and/or TRAIL alone”. According to MPEP 2173.05(h), the phrase “optionally” can be indefinite where the list of potential alternatives can vary and ambiguity arises. Here, there is ambiguity since both a broad limitation “cell death or apoptosis in cancer cells” and a narrow limitation “increased synergistically relative to the ADI alone and/or TRAIL alone” are recited. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The alternatives are both linkers, the question is whether the broader limitation or the narrower limitation is required to meet the limitations of the claims. 
Claim 21 and 22 recites both cancer cells and optionally specific types of cancer cells. According to MPEP 2173.05(h), the phrase “optionally” can be indefinite where the list of potential alternatives can vary and ambiguity arises. Here, there is ambiguity since both a broad limitation “cancer cells” and a narrow limitation “breast cancer cells, colon cancer cells, etc.” are recited. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The alternatives are both cells, the question is whether the broader limitation or the narrower limitation is required to meet the limitations of the claims. 
The dependent claims are also rejected because they do not remedy the deficiencies listed above. 

Applicant’s Arguments
Applicant argues:
1. The phrase “optionally” has been deleted in all rejected claims. The phrase “TNF superfamily ligand” has been deleted from claim 19. Therefore the rejection is moot. 

Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
1. The terms “optionally” and “TNF superfamily ligand” have not been deleted from the claims that are still rejected above. 



New Claim Rejections
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 48-51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In claim 48, the phrase “wherein the biological activity is induction of cell death or apoptosis in cancer cells is increased” renders the claim indefinite.  The alternatives for the grouping are not clearly defined. There is no way to determine whether the term “increased” modifies both “the induction of cell death” and “apoptosis,” or if the two alternatives for the group are “induction of cell death” and “apoptosis in cancer cells is increased.” 
	Claims 49 and 50 recite “wherein the cancer cells the ADI-sensitive cells, cancer cells are selected,” which renders the claims indefinite. It is unclear how many alternative types of cells are required by the claim, and what properties (i.e. ADI-sensitive or cancer cells) must be present in the cells.
	Claim 51 recites “wherein the hexameric complex of six ADI-TRAIL and/or TRAIL-ADI conjugates is a fusion protein,” which renders the claim indefinite. A hexameric complex is not a fusion protein, but it can comprise fusion proteins. Therefore, it is unclear whether there is an additional fusion protein, or if the ADI-TRAIL and/or TRAIL-ADI proteins are the fusion proteins referenced. 

Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA MCCOLLUM whose telephone number is (571)272-4002. The examiner can normally be reached 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VANESSA FORD can be reached on (571)272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREA K MCCOLLUM/Examiner, Art Unit 1646                                                                                                                                                                                                        7/26/22

/BRIAN GANGLE/Primary Examiner, Art Unit 1645